Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Allowable Subject Matter
Claims 1-4, 11-14, 16-19, 22-23, 29-32, 40-41 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art made of record fails to teach/show the engine control module configured to control at least one of a fuel injector and an ignition coil; a first energy storage device; a first stator configured to charge the first energy storage device; a second stator configured to power a portion of the engine control module; a selection module configured to transition from a first state wherein the first energy storage device provides energy to the engine control module to a second state wherein the first energy storage device is isolated from the portion of the engine control module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI H HUYNH whose telephone number is (571)272-4844. The examiner can normally be reached Monday - Friday 8:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HAI H HUYNH/Primary Examiner, Art Unit 3747